Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2018, and 3/31/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over “O’Donnell US 20160239636” in view of “Benameur US 20130226550”, in further view of “Buchanan US 20060015536”.
As to claim 1, O’Donnell teaches “An analysis and management method ([0023]; 
[0046]) wherein it is realized on-line (“web-based”, [0052]) or stand-alone in the server, computer (“computer”, [0052]) communication equipment (“network”, [0059]) or handheld mobile data terminals (“ hand-held computing device”, [0052]) of the medical organization (“medical system”, [0005]) equipped with an analysis and management apparatus, whose process includes four steps: creation of a database, input of the information on the drug user, analysis of the information on the drug user and feedback of analysis results: (a) creation of a database ([0022] teaches “the invention creates a database of patient genomic and prescribing information and curated”): the data on drugs are input into an information input unit by scanning QR codes, entry or online download ([0027] teaches “The invention incorporates prospective pharmacogenomic testing into routine medical care, such as prescribing clinical drugs. It creates an interactive, patient-specific, protected-access, web-based tool”; “input/output user interface”, [0052]), the information input unit sends the data above to the information processing unit for recording and storage (“electronic medical record systems”, [0048]; “storage device’, [0053]), the data above is regularly maintained, updated, modified,  (“update any database”, [0078]; [0031]); the data input include review, pharmaceutical research materials (“literature regarding research studies and reports”, [0024]), dietetic contraindications (“drug-food interactions”, [0034]), and incompatibilities between pharmaceutical and sovereign drugs (“Adverse drug reactions”, [0004]); the review includes the name and nomenclature basis of drugs (“medication list, drug name”, [0046]), supporting documents, purposes and basis of subject determination, summary and evaluation of main research results (“research study results … current medications taken by the patient”, [0063]), a sample, preparation instructions and latest references of inserts, and design samples of labels (“drug labels”, [0006]); the pharmaceutical research materials include the review of the pharmaceutical research materials ([0024] teaches “physician to estimate … response to a particular medication, review the work (e.g., literature regarding research studies and reports”), the research materials and literature materials on production processes, the test materials and literature materials on confirmation of chemical structures or constituents (“the medication element”, [0070]; [0027]), the test materials and literature materials on quality research, the compatibility test materials and literature materials on drugs, standard drafts and preparation instructions, standards or controls ([0024] teaches “review the work (e.g., literature regarding research studies and reports) that under lies such an estimate, and consider the appropriateness of proposed alternative medications for the subject”; [0036]), the self-inspection reports of three consecutive lots of drugs, as well as periodical literature, newspaper reporting, research reports and Internet information covering the adverse consequences caused by the properties of pharmaceutical excipients ([0019] teaches “clinical literature suggests that a population of patients may respond to any given medication … Some of these responses are reflected by … adverse drug reactions”; [0050] teaches “pharmacogenomic data 75 includes … research studies, peer reviewed articles, reports”; “literature related to the medication”, [0062]); wherein the name of drugs includes a formal product name (“pharmacogenomic data”, [0046]), chemical name (“(FDA) label information”, [0067]; i.e. FDA label information normally includes a chemical name of a drug), English name (“drug name”, [0046]) and Pinyin; the supporting documents include documents supporting the legal registration of the applicant, the copy of the Drug Production Licence (“productivity”, [0015]; i.e. in the U.S., a drug can only be produced with a proper license and permit), the description of the patent situation and ownership state of the prescription and processes or used as well as a guarantee against the infringement of others patents; the purposes and basis of subject determination include foreign and domestic literature materials (“clinical literature”, [0019]) and situation review relevant to research and development (“research information”, [0036]) entry into the market and sales, production and application in preparations of this product (“productivity”, [0015]); the summary and “research studies … clinical summary “, [0050]; “research study results … is directed to … current medications”; “efficacy rates”, [0004]); a sample, preparation instructions and the latest references of inserts include names, chemical structural formulae or molecular formulae, uses, precautions, specifications (“medication list, drug name”, [0046]; “(FDA) label information”, [0067]; i.e. FDA label information normally includes a chemical structural formulae, uses, precautions and specification of a drug) ); the review of the pharmaceutical research materials includes the overview of tests materials and foreign and domestic literature materials (“research studies, peer reviewed articles”, [0050]), on synthesis processes, proscription screening, structure confirmation (“genomic prescribing structure”, [0046]), quality research (“up-to-date research information”, [0036]), quality standard development (“drug development”, [0028]), etc.; the research materials and literature materials (“research studies, peer reviewed articles, reports”, [0050]), on production processes include the process flow, chemical reaction formulae (“help predict adverse reactions”, [0014]), operation steps, starting materials, reaction conditions (temperature, pressure, time and catalysts) ([0004] teaches “Adverse drug reactions are the fifth leading cause of death in the United States”) and operation steps of preparation, refinement methods (“improving drug dosage identification”, [0036]), ”drug dosage information”, [0034]), possible impurities or other intermediate products produced or introduced during the processes, and provision of the specifications and standards of chemical raw materials used, the source, scientific name (“the medication element”, [0070]; “(FDA) label information”, [0067]; i.e. FDA label information normally includes a scientific name of a drug), preparation process and modification basis (where any main references are different) of animal-based, plant-based and mineral-based raw materials ([0025] teaches “The invention is applicable to pharmacogenomics related to any living subject, such as a vertebrate, insect, plant or bacterium”); the test materials and literature materials (“research studies, peer reviewed articles”, [0050]) on quality research include physical and chemical constants, purity testing, content determination and methodological validation as well as data accumulation results at different stages; the test materials and literature materials on drug compatibility, standard drafts and preparation instructions, and standards or controls ([0024] teaches “estimate the subject’s genetically determined response to a particular medication, review the work (e.g., literature regarding research studies and reports) that underlies such an estimate, and consider the appropriateness of proposed alternative medications for the subject”; [0006]; [0013] teaches “prevalence of adverse effects from a drug”); (b) input of the information on the drug user: the information on the drug user and the [0048] teaches “Patient data may be obtained from existing electronic medical record systems, entered into the user interface of the genomic prescribing system 100, uploaded from a document, or other input methods”; “medication list, drug name”, [0046]; “a web-based interface”, [0052]; “computer”), and entry and has a drop-down menu ([0052]; “drop-down lists”, [0030]); wherein the information on the drug user includes the physical examination report, past medical history, history of present illness, examination and treatment situations, description and parameters about conditions ([0024] teaches “the information includes patient specific genetic data, possible risks of one or more interactions with a medication as well as recommendations for prescribing the medication, i.e., dose, intake frequency and duration”; [0047] teaches “patient data 50 includes …  health information including health history, family history, symptoms, illnesses, diseases, and conditions”), and information about sovereign drugs and minister drugs of the used drugs of the drug user ([0046] teaches “The user interface enables physicians to assess a patient’s genotype/drug interactions by current medication list, drug name or indication. The invention facilitates comparative assessment of possible treatments”); (c) analysis of the information on the drug user ([0046] teaches “collects and analyzes patient data 50 and pharmacogenomic data 75”): after receiving the information on the drug user, the information processing unit [0031] teaches “enabling the system and the user to compare and contrast multiple drug options for patient subject”; [0046]), analyzes whether there exist potential adverse consequences, and if there are any adverse consequence ([0014] teaches “This valuable data could be used to help predict adverse reactions”), searches in the database drug substitutes equivalent to the sovereign drugs in the prescription or the drug of the doctor' s advice without changing the drug use intention ([0024] teaches “possible risks of one or more interactions with a medication as well as recommendations for prescribing the medication, i.e., dose, intake frequency and duration … physicians to pre-identify patients who are most likely to experience severe side effects from medications, or to predict which of their patients might require alternative dosing”), and makes an analysis to obtain an optimized safe plan of the prescription or the drug of the doctor' s advice in which the sovereign drugs of the drug substitutes attain the drug-use intention and there doesn't exist any adverse consequence between the minister drugs of the drug substitutes and other prescriptions or drugs of the doctor' s advice ([0029] teaches “Further, the invention provides recommendations for alternative prescriptions to currently prescribed drugs, and the ability to look for new prescriptions for particular indications”); (d) feedback of analysis results: the information processing unit sends the optimized safe plan of the [0078] teaches “feedback regarding … any interactions experienced by a subject from a particular medication. The feedback may be used to evaluate … as well as to update any database with relevant findings”; [0006] teaches “physicians to prescribe the most effective medication at the correct dose for each patient”; [0024] teaches “to improve prescription decision-making and prescribing behaviors”; “display … in a pop-up window”, [0077]).” 
	O’Donnell does not explicitly teach “pharmaceutical excipients; stability studies; and organic solvents”.   
Benameur teaches “pharmaceutical excipients (“pharmaceutical ingredient and 
excipient”, [0021]); stability studies (“provide estimations on the stability of the resulting excipient”, [0024]), and organic solvents (“pharmaceutical ingredient that can be dissolved in a given excipient“, [0005]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify O’Donnell in view of Benameur, 
so that compositions of pharmaceutical excipient combinations that have desired stability and solubility can be efficiently identified (Benameur, [0024], [0006]).
	The combination of O’Donnell and Benameur does not explicitly teach “design samples of packages; the selection basis and quality standard constitution of packaging 
Buchanan teaches “design samples of packages; the selection basis 
and quality standard constitution of packaging materials and containers in direct contact with pharmaceutical excipients; contents and the expiry date of pharmaceutical excipients (“pharmaceutical ingredients, excipients”, [0013]; [0044] teaches “authentic drug product including … packaging and labeling attributes, product codes, lot numbers, expiration dates”; [0056] teaches “The system is preferably used to verify authenticity of pharmaceutical material“).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify O’Donnell and Benameur in view of Buchanan, so that packaging materials of pharmaceutical excipients will have quality standard with accurate expiration dates.
 
As to claim 2, the combination of O’Donnell, Benameur and Buchanan teaches 
the claimed limitations as discussed in Claim 1.
O’Donnell teaches “the main structure of the analysis and management 
apparatus comprises an information input unit ([0048] teaches “Patient data may be obtained from existing electronic medical record systems, entered into the user interface of the genomic prescribing system 100, uploaded from a document, or other input methods”, an information processing unit (“one or more processors … that processes certain information”, [0053]), a result feedback unit and a window display unit ([0078] teaches “feedback regarding … any interactions experienced by a subject from a particular medication. The feedback may be used to evaluate … as well as to update any database with relevant findings”; “a display device”, [0052]), wherein wireless electrical connection is adopted between the information input unit and the information processing unit, the information processing unit and the result feedback unit as well as the result feedback unit and the window display unit ([0054]; [0055]), the information input unit supports manual input, on-line input and input by scanning QR codes ([0048]; “web-based”, [0052]), the information processing unit records, stores, analyzes and manages the information input by the information input unit (“storage device”, [0053]; “and analyzes patient data 50 and pharmacogenomic data”, [0046]; “manages and provides pharmacogenomic information”, [0015]), the result feedback unit sends the information analyzed and processed by the information processing unit to the window display unit, and the window display unit shows the results fed back by the result feedback unit ([0078] teaches “feedback regarding … any interactions experienced by a subject from a particular medication. The feedback may be used to evaluate … as well as to update any database with relevant findings”; [0006] teaches “physicians to prescribe the most effective medication at the correct dose for each patient”; [0024] teaches “to improve prescription decision-making and prescribing behaviors”).”
O’Donnell does not explicitly teach “pharmaceutical excipients”.
Benameur teaches “pharmaceutical excipients (“pharmaceutical ingredient and
excipient”, [0021]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify O’Donnell in view of Benameur, 
so that compositions of excipient combinations that have desired stability and solubility can be efficiently identified (Benameur, [0024], [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Oesterheld US 20140142986” teaches “A computerized tool and method for delivery of pharmacogenetic and pharmacological information, comprising a core
system having algorithms and databases for storing, collating, accessing, cross-referencing, and interpreting genetic and pharmacologic data, with a graphical user interface for a client network of providers of laboratory genetic testing services to access the core services under contract. The system includes “paypoints” in support of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/LAL C MANG/Examiner, Art Unit 2863             

/TARUN SINHA/Primary Examiner, Art Unit 2863